DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 6/10/2022. As per the amendments, no claims have been amended or cancelled, and claims 2-21 have been added. Thus claims 2-21 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 15A fails to comply with 37 CFR 1.84(l) where all lines must be sufficiently clean and well-defined so as to be reproducible. The figure shows F1, F2, F3, and F4 which are almost illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a plurality of compartments are defined within a gases flow path.” in line 12. However, it is unclear whether the “a gases flow path” is the same gases flow path from line 10, referring to either the first or second gases flow path, or is some entirely new gases flow path.
Claim 8 recites the limitation “a gases flow path.” in line 3. However, it is unclear whether the “a gases flow path” is the same gases flow path from claim 2 line 10, or refers to either the first or second gases flow path, or is some entirely new gases flow path.
Claim 17 recites the limitation “wherein one sensor of the one or more sensors comprises a thermistor that measures flow rate or temperature.” However, it is understood that in order for a thermistor to measure flow rate, there must be two thermistors used together (see [0052] of specification). Hence, if there is only one sensor, and it is a thermistor, it would be incapable of measuring flow rate by itself.
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zwaan et al. (US Pat. 5,062,145) in view of Speldrich et al. (US Pat. 6,655,207).
Regarding claim 2, Zwaan discloses a humidification chamber for a respiratory therapy apparatus (water compartment 30 and heating element 50 within body 1 in Fig. 7), the humidification chamber comprising: a body comprising a base plate (casing 5 on the bottom of body 1 in Fig. 7), the base plate at least partially defining a reservoir (see casing 5 in Fig. 7 which defines a bottom of the humidifier to define a reservoir of air that enters the humidification chamber), an inlet port extending from the body and defining a gases inlet into the body (gases inlet 2 in Fig. 7, where the inlet comprises the elements prior to and including the inlet side baffle 16 (unlabeled in Fig. 7, see Fig. 2 and Fig. 4 for labeled position of baffle 16)); an outlet port extending from the body and defining a gases outlet out of the body (where the outlet port comprises everything after and including the outlet side baffle 16 in Fig. 7 to some unspecified user interface as per Col. 2 lines 22-24), the outlet port configured to interface with a conduit (see outlet 3 in Fig. 7, which is configured to interface with a conduit leading to the patient).
Zwaan does not disclose a flow conditioner positioned within the outlet port, the flow conditioner comprising at least one internal wall defining a bent flow path through the outlet port, the at least one internal wall configured to divide a gases flow path into a first gases flow path and a second gases flow path at a location between the gases inlet and the gases outlet such that a plurality of compartments are defined within a gases flow path. While Zwaan does disclose a sensor in the outlet port that is at least partially extended into the gases flow path when the humidification device is in use (temperature probe 64 in Fig. 7, which extends at least some amount into the gases flow path presented, shown by the protruding bulb-like member of temperature probe 64), and which fits into an aperture of the outlet port (see Fig. 7 where some gap in casing 5 in an aperture that allows temperature probe 64 to fit into the outlet), Speldrich also teaches a sensor element in the outlet port.
However, Speldrich teaches a flow rate module that can be used in respiratory devices (see Col. 1 lines 18-23, where it is used to help the control mechanism regulate flow rates), where a flow conditioner (see flow restrictor 180 in Fig. 8) is positioned within the outlet port (see Col. 3 lines 62-67 where the fluid that enters integrated module 30 as seen in Fig. 8 comes from a flow system, which is the respiratory device), the flow conditioner comprising at least one internal wall defining a bent flow path through the outlet port (see the orifices 60 and the walls that divide them by rods 70 and 72 in Fig. 2 where flow restrictor 180 has the same structure as flow restrictor 54; see also the internal wall formed around sensing taps 50 and 52 that helps separate the main flow channel 34 from sensing channel 44 where sensing channel 44 is a bent flow path), the at least one internal wall configured to divide a gases flow path into a first gases flow path and a second gases flow path at a location between the gases inlet and the gases outlet such that a plurality of compartments are defined within a gases flow path (see Figs 8-10 where the walls that divide the orifices 60 are the rods 70 and 72 in Fig. 2 which divide the flow path into a plurality of compartments, such as orifices 60; see also Fig. 10 where one of the compartments is bypass sensing channel 44 as seen in Col. 4 lines 11-15 which is also part of the gases flow path, and where each of the compartments receives a portion of the gases flow such that there is a first and second gas flow, each between a gas inlet and a gas outlet of the flow conditioner), and further wherein a sensor extends at least partially into one of the plurality of compartments (see Fig. 8 where sensor 42 (not shown, but equivalent to sensor 42 in Fig. 4) extends at least partially into the gases flow path of bypass sensing channel 44). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the humidification apparatus of Zwaan to have an integrated module for flow sensing on the outlet end as taught by Speldrich as the inclusion of a flow sensor on the outlet end of a respiratory therapy device provides more data for feedback and flow rate control, allowing for a more effective and targeted therapy.
Regarding claim 3, the modified Zwaan device has wherein at least one of the plurality of compartments is configured to contain one or more sensors (Speldrich; see Fig. 8 where sensor 42 (not shown, but equivalent to sensor 42 in Fig. 4) extends at least partially into the gases flow path of bypass sensing channel 44, where the bypass sensing channel 44 is one of the compartments).
Regarding claim 4, the modified Zwaan device has wherein the outlet port is shaped to receive one or more sensors (Speldrich; see Fig. 8 where sensor 42 (not shown, but equivalent to sensor 42 in Fig. 4) extends at least partially into the gases flow path of bypass sensing channel 44, which is part of the outlet port and is shaped to receive the sensor 42).
Regarding claim 5, the modified Zwaan device has the plurality of compartments are shaped to promote laminar flow through at least one of the plurality of compartments (Speldrich; see Col. 9 lines 42-67 where the flow restrictor 180 in Figs. 8-10 promotes laminar flow through the compartments).
Regarding claim 7, the modified Zwaan device has wherein each compartment of the plurality of compartments guides the gases flow passing from the gases inlet to the gases outlet (Speldrich; see Fig. 1 where gas flow goes from the gas inlet 36 to outlet 38 through each compartment).
Regarding claim 8, the modified Zwaan device has a flow conditioner comprises a retention feature (Speldrich; see Fig. 5 where notches 130 are ribs that are deflectable and elastic as they are used for snap-fitting) that interfaces with a complementary feature in a wall defining at least a portion of a gases flow path (Speldrich; see Fig. 5 where the notches 130 are used to snap fit into a wall that defines at least a portion of the outlet port that contains integrated module 30; see also Col. 7 lines 12-15). 
Regarding claim 9, the modified Zwaan device has the gases outlet defines an arcuate gases flow path from the humidification chamber (Zwaan; see the curved arcuate flow path arrow shown generally around gases outlet 3 and temperature probe 64 in Fig. 7).
Regarding claim 10, the modified Zwaan device has wherein at least a portion of a wall defining the gases outlet is angled, wherein the wall extends from the humidification chamber to the gases outlet and the wall is tapered inwardly toward the gases outlet such that the gases outlet is widest adjacent the humidification chamber (Zwaan; see the tapered part of body 1 as casing 4 and casing 5 taper into gases outlet 3 causing an angle due to the tapered wall, such that the part of the outlet nearest body 1 of the humidification chamber and before the taper is wider than the part of the outlet after the taper in Fig. 7, and where the tubular space of gases outlet 3 directly after the taper is the outlet opening).
Regarding claim 11, the modified Zwaan device has wherein the gases outlet comprises at least one aperture to receive one or more sensors, the at least one aperture positioned in the angled portion of the wall defining the gases outlet (Speldrich; see Fig. 1 where the sensor 42 is contained within the port formed by inlet end 50 and outlet end 52 which is positioned within the angled portion of the wall formed about cover 128 in relation to the tube surrounding flow channel 34, where the embodiment of Fig. 8 also includes the sensor 42). 
Regarding claim 12, the modified Zwaan device has the at least one internal wall comprises four baffles that at least partially define four compartments (Speldrich; see Fig. 2 where main support rods 70 and 72 form four baffles which at least partially define the compartments between them).
Regarding claim 13, the modified Zwaan device has the humidification chamber (Zwaan; see chamber surrounding microporous sheet material 40 in Fig. 7).
Regarding claim 14, the modified Zwaan device has a one or more sensors, wherein at least one sensor of the one or more sensors is configured to sense flow or temperature through one of the plurality of compartments (Speldrich; see Fig. 1 where sensor 42 measures flow rate in bypass sensing channel 44; see Col. 6 lines 54-58 and see also Col. 7 lines 3-11 where the sensor 42 detects a change in temperature in order to measure the flow rate, and thus measures both temperature and flow rate).
Regarding claim 15, the modified Zwaan device has a gases source configured to generate pressurized breathing gases, the gases source being in fluid communication with the gases inlet of the humidification chamber (Zwaan; see Col. 4 lines 43-45); and a gases delivery tube connecting the gases outlet of the humidification chamber to a patient interface, wherein the patient interface is configured to deliver breathing gases to a patient (Zwaan; see Col. 2 lines 20-24, where an outlet delivery tube leads to a patient, and there is some patient interface device to allow the patient to receive the gases). 
Regarding claim 16, the modified Zwaan device has the flow conditioner comprises a curved baffle (Speldrich; see Fig. 2 where the central convex circular part of flow restrictor 54 that forms the connection between main support rods 70 and 72 is a curved baffle). 
Regarding claim 21, the modified Zwaan device has the flow conditioner is configured to minimize pressure drop caused by the flow conditioner (Speldrich; see Col. 9 lines 62-67 where the longer flow restrictor 180 reduces the pressure drop, thus minimizing it). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zwaan in view of Speldrich as applied to claim 2 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 6, the modified Zwaan device has the gases flow path comprises an elbow shaped port of the humidification chamber (Zwaan; see Fig. 7 where the shape of the outlet 3 on the right side has a section that curves down as seen by the arrow that leads into outlet 3 such that the curved-down section is elbow-shaped; see also Fig. 1 of Speldrich where the outlet port includes the integrated module 30 which has an elbow shaped section between inlet tap 50 and sensing channel 44 which forms part of the outlet), wherein the at least one internal wall comprises a curved portion to mitigate flow resistance to the gases flow passing through the elbow-shaped port (Speldrich; see Fig. 1 where the flow restrictor 54 has curved portions as seen in Fig. 2, which mitigate flow resistance of gases flowing through the elbow-shaped outlet port).
However, in the alternative that the modified Zwaan device does not have a detailed description of the outlet port being elbow-shaped, then Daniell teaches a humidifier device where a part of the outlet port is elbow shaped so as to be placed on a swivel (swivel fitting 35 on outlet 37 in Fig. 8) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Zwaan device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zwaan in view of Speldrich as applied to claim 3 above, and further in view of Wiseman (US Pat. 9,599,895).
Regarding claim 17, the modified Zwaan device has one sensor of the one or more sensors comprises a thermistor that measures temperature (Zwaan; see probe 64 in Fig. 7 and see also Col. 4 line 68 to Col. 5 line 2 where the temperature probe is a thermistor which is positioned in the outlet of the humidification chamber).
The modified Zwaan device lacks a detailed description of the thermistor measures flow rate. 
However, Wiseman teaches a similar sensor system for measuring fluid flow, where a flow compartment for gas flow contains a first and second thermistor (thermistor 24 within flow cell 12, and thermistor 36 in flow cell 14) where the second thermistor acts as a reference for measuring flow rate based on a cooling rate of the thermistors (see Col. 5 lines 35-44 and Col. 6 line 40 to Col. 7 line 15; see also Col. 1 line 60 to Col. 2 line 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermistor sensor of the modified Zwaan device to include an additional reference thermistor to calculate airflow as taught by Wiseman, as it would provide temperature-dependent airflow sensing to improve the accuracy of detected airflow through the system by proving additional measurement.
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (US Pat. 8,776,790) in view of Miller (US Pat. 6,095,505).
Regarding claim 2, Gentner discloses a humidification chamber for a respiratory therapy apparatus (see gas delivery apparatus 14 in Fig. 1; see also Col. 4 lines 49-54 where it contains a humidifier and thus a humidification chamber), the humidification chamber comprising: an inlet port extending from the body and defining a gases inlet into the body (see Fig. 1 where gas delivery apparatus 14 has a body of some shape, and that body receives gas from a gas source, thus having a gas inlet); an outlet port extending from the body and defining a gases outlet out of the body (see Fig. 1 where gas delivery apparatus 14 has a body of some shape, and that body delivers gas out of connection system 18 which is the outlet), the outlet port configured to interface with a conduit (see the outlet port and conduit leading to the patient from sensor system 20 in Fig. 1); the outlet port having a flow conditioner (see structures 46 in Fig. 5 which create a flow conditioner), comprising at least one internal wall defining a bent flow path through the outlet port (structures 46 in Fig. 5 are the internal wall that create the flow conditioner, the structure 46 being bent such that the flow path is bent), the at least one internal wall configured to divide a gases flow into a first gases flow path and a second gases flow path at a location between the gases inlet and the gases outlet (see Fig. 5 where the gas flow is divided into two by structure 46) such that a plurality of compartments are defined within a gases flow path (see Fig. 5 where the gas is split by structure 46 in such a way that less than the entirety of the gas flow goes on each side of the structure 46 forming compartments).
Gentner does not have a detailed description of the humidification chamber having a body comprising a base plate, the base plate at least partially defining a reservoir. However, it is understood that the humidification chamber must have some body which defines the chamber, and that body must have some bottom that interacts with the surface the humidifier rests on and thus constitutes a base plate. 
If Gentner does not disclose a body comprising a base plate, then it is taught by Miller. Miller teaches a similar humidification device (see Fig. 2) connected to a patient with an inlet (Fig. 2 inlet 32) and outlet (Fig. 2 outlet 34), where a humidification chamber (chamber of Fig. 2 within walls 58 and baffles 44) has a body comprising a base plate (Fig. 2 heat exchanger 28 is a base plate of the humidifier) that forms a reservoir (see chamber 34 in Fig. 3, which is at least partially bound by the heat exchanger surface 28). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidification chamber of Gentner to have a body and a base plate as taught by Miller as it a conventional feature of humidifiers that would allow for the humidification chamber to rest on a surface while the device is in use.
Regarding claim 3, the modified Gentner device has wherein at least one of the plurality of compartments is configured to contain one or more sensors (Gentner; see Fig. 5 where sensor 26a is in one of the compartments).
Regarding claim 20, the modified Gentner device has everything as claimed, including one sensor of the one or more sensors extends into only one of the plurality of compartments (Gentner; see Fig. 5 where sensor 26a extends into the flow conditioner formed by structure 46, and thus into only one of the plurality of compartments). 
Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner in view of Miller as applied to claim 2 above, and further in view of Daniell et al. (US Pat. 6,050,260).
Regarding claim 18, the modified Gentner device has an outlet port.
The modified Gentner device does not have a detailed description of the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow of the outlet port. 
However, Daniell teaches a humidifier device where the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned) so that the outlet can swivel to allow a patient to move about while the device is in use (pivot about swivel and/or pivot section 36 in Fig. 8; see also Col. 6 lines 54-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet port of the modified Gentner device to have an elbow shaped swivel fitting as taught by Daniell, as it allows a patient to more easily move about while the device is being used due to the free rotation of the tube relative to the outlet. Thus, in the modified Gentner device,  the inlet to the flow conditioner is not axially aligned with the outlet of the flow conditioner and the flow conditioner is positioned within an elbow (Daniell; see Fig. 8 where swivel fitting 35 on outlet 37 is an outlet from the flow conditioner of Speldrich in the modified device, where the inlet and outlet thus are at a ninety degree relationship with one another and not axially aligned, and wherein since the outlet is elbow shaped as taught by Daniell, the flow conditioner is placed within some part of the outlet elbow in the modified device). 
Regarding claim 19, the modified Gentner device has everything as claimed, including at least one sensor of the one or more sensors extends into the flow conditioner through a sensor port (Gentner; see Fig. 5 where sensor 26a extends into the flow conditioner formed by structure 46, and thus into one of the plurality of longitudinal compartments). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7-14, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9, 12, 14-15, 18-20, 23-25, and 28 of U.S. Patent No. 11,324,911. While the language between the instant application and ‘911 patent are not identical, they are not patentably distinct from one another, as the ‘911 patent has the same limitations with only minor, obvious differences. 
Instant Application
‘911 Patent
2. A humidification chamber for a respiratory therapy apparatus, the humidification chamber comprising: a body comprising a base plate, the base plate at least partially defining a reservoir; an inlet port extending from the body and defining a gases inlet into the body; an outlet port extending from the body and defining a gases outlet out of the body, the outlet port configured to interface with a conduit, the outlet port having a flow conditioner comprising at least one internal wall defining a bent flow path through the outlet port; and the at least one internal wall configured to divide a gases flow into a first gases flow path and a second gases flow path at a location between the gases inlet and the gases outlet such that a plurality of compartments are defined within a gases flow path.

A humidification chamber for a respiratory therapy apparatus, the humidification chamber comprising: a body comprising a base plate, the base plate at least partially defining a reservoir; an inlet port extending from the body and defining a gases inlet into the body; an outlet port extending from the body and defining a gases outlet out of the body, the outlet port configured to receive a sensor and the outlet port configured to interface with a conduit, the outlet port having a wall defining a bent flow path through the outlet port; and a flow conditioner positioned within the outlet port, the flow conditioner comprising at least one internal wall, the at least one internal wall subdividing the bent flow path of the outlet port into a plurality of compartments that separate the bent flow path such that each compartment receives only a portion of an entire gas flow, wherein the sensor extends into the bent flow path and at least partially into one of the plurality of compartments.


	As seen in the above comparison, the ‘911 patent has everything of the instant application, with slightly different language. The instant application recites first and second gases flow paths, but that is the same as the “subdividing the bent flow path of the outlet port into a plurality of compartments that separate the bent flow path such that each compartment receives only a portion of an entire gas flow” in the ‘911 patent. 
	Claim 3 of the instant application corresponds to claim 1 of the ‘911 patent.
	Claim 4 of the instant application corresponds to claim 1 of the ‘911 patent, as it is implied the outlet port is shaped to receive the sensor which it already has.
	Claim 5 of the instant application corresponds to claim 2 of the ‘911 patent.
	Claim 7 of the instant application corresponds to claim 1 of the ‘911 patent, as it is implied by “subdividing the bent flow path of the outlet port into a plurality of compartments that separate the bent flow path such that each compartment receives only a portion of an entire gas flow”.
	Claim 8 of the instant application corresponds to claim 7 of the ‘911 patent, as it is merely a broader interpretation.
	Claim 9 of the instant application corresponds to claim 12 of the ‘911 patent, as it is merely a broader interpretation.
	Claim 10 of the instant application corresponds to claim 14 of the ‘911 patent.
	Claim 11 of the instant application corresponds to claim 15 of the ‘911 patent.
	Claim 12 of the instant application corresponds to claim 9 of the ‘911 patent.
	Claim 13 of the instant application corresponds to claim 1 of the ‘911 patent, as it would be obvious to include the system that the device is part of.
	Claim 14 of the instant application corresponds to claim 19 of the ‘911 patent.
	Claim 16 of the instant application corresponds to claim 18 of the ‘911 patent.
	Claim 17 of the instant application corresponds to claim 19 of the ‘911 patent, where the type of sensor doing the sensing does not make it patentable distinct.
	Claim 18 of the instant application corresponds to claim 24 of the ‘911 patent.
	Claim 19 of the instant application corresponds to claim 23 of the ‘911 patent.
	Claim 20 of the instant application corresponds to claim 25 of the ‘911 patent.
	Claim 21 of the instant application corresponds to claim 28 of the ‘911 patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,324,911 in view of Miller.
Claim 15 of the instant application introduces generic structure for a humidification device, amounting to merely a source of gas, and a delivery conduit. Miller clearly shows a similar humidification device which has the generic and necessary gas source (ventilator 12 in Fig. 1) and a conduit leading to a patient (inhalation passageway 40 in Fig. 1). It would have been obvious to one of ordinary skill in the art to include a gas source and delivery conduit, as they are generic features within the art, and necessary for the humidification device to be usable. Thus, claim 15 is not patentable distinct from claim 1 of the ‘911 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785